 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION
AND REGISTRATION ARE NOT REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS
WHICH ARE SET FORTH HEREIN.

 

Principal Amount: $100,000 Issue Date: July 31, 2019

 

The Maslow Media Group, Inc.

 

12% SENIOR UNSECURED CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, pursuant to the terms and conditions of this 12% Senior
Unsecured Convertible Promissory Note (this “Note”), The Maslow Media Group,
Inc., a Virginia corporation (the “Company”), hereby promises to pay to the
order of Nick Tsahalis, or registered assigns (the “Holder”), on the first
anniversary of the Issue Date as set forth above or earlier as required pursuant
to the Agreement, as defined below (as applicable, the “Maturity Date”),
$100,000 (the “Principal Amount”), and to pay interest on the outstanding
Principal Amount at the rate of twelve percent (12%) per annum, simple interest,
in each case to the extent that this Note and the Principal Amount and any
accrued interest hereunder (the “Indebtedness”) has not been converted into
Conversion Shares (as defined below) prior to the Maturity Date. Interest shall
commence accruing on the date hereof (the “Issue Date”), computed on the basis
of a 365-day year and the actual number of days elapsed, and shall be payable as
set forth herein.

 

This Note is entered into pursuant to a Securities Purchase Agreement by and
between the Company and the Holder dated as of the Issue Date (the “Agreement”)
and is subject to the terms and conditions thereof. This Note will rank senior
in right of payment to the Company’s capital stock. This Note is not a
certificate of deposit or similar obligation of, and is not guaranteed or
insured by, any depository institution, the Federal Deposit Insurance
Corporation, the Securities Investor Protection Corporation or any other
governmental or private fund or entity. This Note is one of a series of 12%
Senior Convertible Promissory Notes being issued and sold by the Company in an
offering of 15 units of securities of the Company (the “Units”), with each Unit
comprised of (i) one (1) senior convertible promissory note in the form of this
Note, to be issued in $100,000.00 integral principal amounts; (ii) 0.20 shares
of common stock, par value $1.00 per share of the Company (the “Common Stock”)
and (iii) a warrant to purchase 0.1 shares of Common Stock at an exercise price
as set forth therein (the “Offering”). All of the senior unsecured convertible
promissory notes issued in the Offering are collectively referred to as the
“Offering Notes.”

 

The following terms shall apply to this Note:

 

Section 1. Definitions. Defined terms used herein without definition have the
meanings given them in the Agreement.

 

 1 

 

 

Section 2. Interest; Late Fees; Prepayment; Default.

 

(a) Interest on this Note shall accrue on a simple interest, non-compounded
basis, and shall be added to the Principal Amount on the Maturity Date or such
earlier date as the Indebtedness may be due hereunder pursuant to Section 2(b),
at which time all Indebtedness shall be due and payable, unless earlier
converted into Conversion Shares (as defined below). In the event that any
amount due hereunder is not paid as and when due, such amounts shall accrue
interest at the rate of 15% per year, simple interest, non-compounding, until
paid. The Company may pre-pay or redeem this Note, in whole or in part, at any
time.

 

(b) Upon the declaration by the Holder of an Event of Default pursuant to the
Agreement, and notice by the Holder to the Company as required by the Agreement,
the Indebtedness shall be immediately due and payable in full.

 

(c) Whenever any payment or other obligation hereunder shall be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day.

 

Section 3. Conversion.

 

(a) Qualified Financing. Subject to the terms and conditions herein, at any time
following a “Qualified Financing” (as defined below) unless earlier converted
pursuant hereto or repaid in full by the Company pursuant to the provisions of
Section 2, the Holder, in its sole discretion, may elect to convert this Note
and all, but only all, of the Indebtedness outstanding as of such time into such
number of fully paid and non-assessable shares of Common Stock (the “Conversion
Shares”) as is determined by dividing the Indebtedness by the Conversion Price
(as defined below), and as the same may be adjusted as set forth herein.

 

(b) Definitions.

 

  (i) For purposes herein, a “Qualified Financing” means the issuance by the
Company, other than an “Excluded Issuance” (as defined below), of shares of
Common Stock, in one transaction or series of related transactions, which
transaction(s) result in aggregate gross proceeds actually received by the
Company of at least $5,000,000.         (ii) For purposes herein, “Conversion
Price” shall mean the 75% of the average sale price of the Common Stock across
all transactions constituting a part of the Qualified Financing, with equitable
adjustments being made for any splits, combinations or dividends relating to the
Common Stock, or combinations, recapitalization, reclassifications,
extraordinary distributions and similar events, that occur following one
transaction constituting a part of the Qualified Financing and prior to one or
more other transactions constituting a part of the Qualified Financing.

 

 2 

 

 

  (iii) The Conversion Price shall be subject to proportional and equitable
adjustments following the date of the completion of the Qualified Financing (the
“Price Determination Date”) for splits, combinations or dividends relating to
the Common Stock, or combinations, recapitalization, reclassifications,
extraordinary distributions and similar events that occur on or after the Price
Determination Date. By way of example and not limitation, in the event of
forward split of the Common Stock following the Price Determination Date in
which each share of Common Stock is converted into two shares of Common Stock,
the Conversion Price shall be reduced by 50%, and in the event of a reverse
split of the Common Stock following the Price Determination Date in which each
two shares of Common Stock are converted into one share of Common Stock, the
Conversion Price shall be increased by 100%.

 

(c) Excluded Issuances. Notwithstanding anything herein to the contrary, a
Qualified Financing shall not include any of the following issuances (each, an
“Excluded Issuance”): Any issuances of Common Stock:

 

  (i) for compensatory or incentive purposes to officers, employees or directors
of, or consultants to, the Company or any of its Affiliates including, without
limitation, the grant of stock options, deferred share units, restricted share
units or restricted shares, duly adopted for such purposes by a majority of the
non-employee members of the board of directors of the Company or a majority of
the members of the committee of nonemployee members of the board of directors
established for such purpose;         (ii) pursuant to a rights offering by the
Company or pursuant to a shareholder rights plan of the Company that is carried
out on a pro rata basis among all holders of the applicable class of securities
of the Company;         (iii) upon the exercise, conversion or exchange of any
securities exercisable, convertible or exchangeable for or into shares of Common
Stock;         (iv) pursuant to any over-allotment option granted to the
underwriters in a securities offering;         (v) as a result of the
consolidation or subdivision of any securities of the Company, or as a special
distribution or stock dividend or similar transaction that is carried out on a
pro rata basis among all holders of the applicable class of securities of the
Company; or         (vi) in connection with or pursuant to any merger, business
combination, joint venture, exchange offer, take-over bid, arrangement,
amalgamation, asset purchase transaction or acquisition of assets or shares of a
third party where such transaction is approved by a majority of the
disinterested directors of the Company.

 

 3 

 

 

(d) Additional Terms.

 

  (i) Any fractional Conversion Shares resulting from any conversion hereunder
may be issued as such fractional shares of Common Stock, may be paid in cash or
may be rounded up to the next nearest share of Common Stock, in each case at the
election of the Company.         (ii) In the event that, prior to any conversion
hereunder, the Common Stock is converted into another class of securities of the
Company or any successor entity to the Company, whether by way of merger,
reorganization, re-incorporation or otherwise (the “Replacement Securities”),
any reference herein to the Common Stock (whether standing alone or as part of
another defined term herein) automatically upon the consummation of the
applicable transaction shall be deemed a reference to such Replacement
Securities. In the event that, prior to any conversion hereunder, the Company
completes a share exchange with another entity wherein all of the issued and
outstanding shares of Common Stock are exchanged for equity interests in the
other entity (the “Exchanged Securities”), any reference herein to the Common
Stock (whether standing alone or as part of another defined term herein)
automatically upon the consummation of the applicable transaction shall be
deemed a reference to such Exchanged Securities. Then, upon any subsequent
conversion of this Note, the Holder shall have the right to receive the number
of Replacement Securities or Exchanged Securities and any additional
consideration (the “Alternate Consideration”) receivable upon or as a result of
such merger, reorganization, re-incorporation or exchange. In each case, the
Conversion Price shall be equitably adjusted based on the shares of Common Stock
issued or sold by the Company in the Qualifying Financing occurring prior
thereto, and the exchange ratio into which the Common Stock is converted or
exchanged for securities of the successor or other entity in the applicable
transaction, and for purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock.

 

(e) Mechanics of Conversion.

 

  (i) The Holder shall effect conversions pursuant to Section 3(a) by submitting
to the Company a Notice of Conversion in the form as attached hereto as Exhibit
A and surrendering this Note as required herein.

 

 4 

 

 

  (ii) The conversion shall be effected as of the date set forth in the Notice
of Conversion (the “Conversion Date”). Not later than three Business Days after
each Conversion Date (the “Delivery Date”), the Company as soon as permitted
under applicable law shall immediately issue (including by way of a share
certificate or a direct registration system statement) to the Holder the number
of Conversion Shares issuable to the Holder hereunder in connection with such
conversion. Notwithstanding anything herein to the contrary, if the Common Stock
is listed or quoted for public trading as of a Delivery Date, the Company may
deliver the Conversion Shares electronically through the Depository Trust
Company or another established clearing corporation performing similar
functions. In order to effect a conversion of this Note, and as a condition
precedent thereto, the Holder shall be required to, and hereby agrees to,
execute and join any shareholders’ agreement or similar agreement relating to
the Company and its shareholders, or to any successor entity to the Company and
its members or shareholders, as requested by the Company.

 

(f) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall be required to physically surrender this Note to the
Company. The Company shall maintain records showing the amount of Indebtedness
converted and the Conversion Date. In the event of any dispute or discrepancy,
such records of the Company shall, prima facie, be controlling and determinative
in the absence of manifest error. Any surrender of this Note to the Company
shall be at the offices of the Company at the address as set forth in the
Agreement and, if so required by the Company, this Note shall be accompanied by
written instrument or instruments of transfer, in form satisfactory to the
Company, duly executed by Holder or by his, her or its attorney duly authorized
in writing.

 

(g) Transfer Taxes and Expenses. Subject to withholding of taxes in respect of
non-United States persons, the issuance of Conversion Shares on conversion of
this Note shall be made without charge to any Holder for any documentary stamp
or similar taxes that may be payable in respect of the issue or delivery of such
Conversion Shares, provided that the Company shall not be required to pay any
tax that may be payable in respect of any transfer involved in the issuance and
delivery of any such Conversion Shares upon conversion in a name other than that
of the Holder and the Company shall not be required to issue or deliver such
Conversion Shares unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

 

(h) Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) this Note shall be deemed converted into Conversion Shares and (ii)
the Holder’s rights as a Holder of this Note shall cease and terminate,
excepting only the right to receive certificates or other evidence for such
Conversion Shares as set out herein and to any remedies provided herein or
otherwise available at law or in equity to such Holder because of a failure by
the Company to comply with the terms of this Note.

 

 5 

 

 

Section 4. Conversion Limitations. The Company shall not effect any conversion
of this Note this Note, and Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion, the Holder (together with the
Holder’s Affiliates, and any other Persons acting as a group together with the
Holder or any of the Holder’s Affiliates (such Persons, “Attribution Parties”))
would beneficially own in excess of the Beneficial Ownership Limitation (as
defined below). For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates and Attribution
Parties shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(i) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the Holder or any of its Affiliates or Attribution Parties
and (ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein (including, without
limitation, any other notes or warrants) beneficially owned by the Holder or any
of its Affiliates or Attribution Parties. Except as set forth in the preceding
sentence, for purposes of this Section 4, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 4 applies, the determination of whether this Note is
convertible (in relation to other securities owned by the Holder together with
any Affiliates and Attribution Parties) and of which principal amount of this
Note is convertible shall be in the sole discretion of the Holder, and the
submission of a Notice of Conversion shall be deemed to be the Holder’s
determination of whether this Note may be converted (in relation to other
securities owned by the Holder together with any Affiliates or Attribution
Parties) and which principal amount of this Note is convertible, in each case
subject to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, the Holder will be deemed to represent to the Company each time it
delivers a Notice of Conversion that such Notice of Conversion has not violated
the restrictions set forth in this Section 4 and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 4, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) following such time, if any, as the Company may
become registered with the SEC, the Company’s most recent periodic or annual
report filed with the SEC, as the case may be, (ii) the most recent public
announcement by the Company, or (iii) a more recent written notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within one Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 9.99% of the number of shares of Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note by the Holder. The Holder, upon
notice to the Company, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 4, provided that any increase in the
Beneficial Ownership Limitation will not be effective until the 61st day after
such notice is delivered to the Company. The Beneficial Ownership Limitation
provisions of this Section 4 shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4 to correct
this Section 4 (or any portion hereof) which may be defective or inconsistent
with the intended Beneficial Ownership Limitation contained herein or to make
changes or supplements necessary or desirable to properly give effect to such
limitation. The limitations contained in this Section 4 shall apply to a
successor holder of this Note.

 

 6 

 

 

Section 5. Transfers to Comply with the Agreement. This Note and any Conversion
Shares issuable upon conversion of this Note may not be sold or transferred
other than in compliance with the Agreement.

 

Section 6. Unsecured, Senior Obligations. All of the Offering Notes, and the
amounts payable thereunder, including principal and accrued interest are general
unsecured obligations of the Company. All of the Offering Notes, and the amounts
payable thereunder, including principal and accrued interest, shall be senior in
right of payment and otherwise to all Debt Obligations (as defined below) of the
Company presently existing or hereinafter incurred by the Company from time to
time other than any Debt Obligations related to or arising out of the agreements
or relationships between the Company and Advance Business Capital LLC, d/b/a
Triumph Business Capital or its successors in interest or any Debt Obligations
secured by a lien, mortgage, pledge, charge, security interest or encumbrance on
any asset of the Company (“Senior Debt Obligations”). The Company agrees, and
Holder by accepting this Note agrees, that this Note and the amounts payable
hereunder, including principal and accrued interest, are subordinated in right
of payment and otherwise to the prior payment in full of all Senior Debt
Obligations (whether outstanding on the date hereof or hereafter created,
incurred, assumed or guaranteed), and that the subordination is for the benefit
of the holders of Senior Debt Obligations. Holder agrees at the request of the
Company to enter into subordination agreements with holders of Senior Debt
Obligations and to execute and deliver such other agreements and instruments as
the Company may reasonably request from time to time as may be necessary to
effectuate the intent and purposes of this Section 6. For purposes of this
Section 6, the term “Debt Obligations” means with respect to the Company, any
indebtedness of the Company, whether or not contingent, in respect of (1)
borrowed money; (2) evidenced by bonds, notes, debentures or similar instruments
or letters of credit, or reimbursement agreements in respect thereof; (3)
banker’s acceptances; (4) representing capital lease obligations; (5) the
balance deferred and unpaid of the purchase price of any property, except any
such balance that constitutes an accrued expense or trade payable; or (6)
representing any hedging obligations; if and to the extent any of the preceding,
other than letters of credit and hedging obligations, would appear as a
liability upon a balance sheet of the Company prepared in accordance with United
States generally accepted accounting principles. All of the Offering Notes shall
rank in parity with each other.

 

Section 7. Miscellaneous.

 

(a) Notices. Any and all notices or other communications or deliveries to be
provided hereunder shall be given in accordance with the provisions of the
Agreement.

 

(b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay principal, damages and accrued interest, as
applicable, on this Note at the time, place, and rate, and in the coin or
currency, herein prescribed.

 

(c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of this Note, and of the ownership hereof reasonably satisfactory to the
Company.

 

 7 

 

 

(d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of Virginia
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Note (whether brought against a
party hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in Palm Beach County, Florida (the “Selected Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Selected Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of this Note), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such Selected Courts, or such Selected
Courts are improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. If
any party shall commence an action or proceeding to enforce any provisions of
this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

(e) Incorporation of Provisions. The provisions of Section 6.1, Section 6.3,
Section 6.4 through Section 6.8, inclusive, Section 6.10, Section 6.11, Section
6.12 and Section 6.14 through Section 6.21, inclusive, of the Agreement shall
apply to this Note as though fully set forth herein, provided that each
reference thereto to the “Agreement” shall be deemed a reference to this Note,
each reference to “Investor” shall be deemed a reference to the Holder, and each
reference to the “Parties” or a “Party” shall be deemed a reference to the
Company and the Holder.

 

(f) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

(g) Entire Agreement. This Note (including any recitals hereto) and the
Agreement set forth the entire understanding of the parties with respect to the
subject matter hereof, and shall not be modified or affected by any offer,
proposal, statement or representation, oral or written, made by or for any party
in connection with the negotiation of the terms hereof, and may be modified only
by instruments signed by all of the parties hereto.

 

(h) Assignment by the Company. This Note may be assigned by the Company to any
Assignee as contemplated by Section 6.13(b) of the Agreement without any
approval of the Holder being required, but with notice to the Holder of such
assignment, at which time all of the rights and obligations of the Company
hereunder shall be assigned to, and assumed by, the Assignee and the Holder
shall look solely to the Assignee for the performance of this Note. Following
any such assignment as set forth in this Section 7(h), any references herein to
the “Company” shall be deemed a reference to the Assignee.

 

 8 

 

 

(i) Currency. All dollar amounts are in U.S. dollars.

 

(j) THE SECURITIES EVIDENCED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES
LAWS, AND NO INTEREST MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH
TRANSACTION INVOLVING SAID SECURITIES, (B) THIS COMPANY RECEIVES AN OPINION OF
LEGAL COUNSEL FOR THE HOLDER OF THESE SECURITIES SATISFACTORY TO THIS COMPANY
STATING THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THIS COMPANY
OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 

[SIGNATURE PAGE FOLLOWS]

 



 9 

 

 


IN WITNESS WHEREOF, the undersigned has executed this Note as of the Issue Date.

 

  THE MASLOW MEDIA GROUP, INC.         By: /s/ Mark Speck         Name: Mark
Speck         Title: Chief Financial Officer



 

 10 

 

 

EXHIBIT A - NOTICE OF CONVERSION

 

The undersigned hereby elects to convert the full amount of principal and
interest pursuant to the convertible promissory note (the “Note”) of The Maslow
Media Group, Inc., a Virginia corporation (together with any successor entity
thereto, the “Company”) into that number of Shares to be issued pursuant to the
conversion of the Note and according to the conditions of the Note, as of the
date written below.

 

The undersigned hereby requests that the Company issue a certificate or
certificates, or other permissible evidence of Shares as set forth in the Note,
for the number of Shares set forth below (which numbers are based on the
Holder’s calculation attached hereto and which shall be confirmed by, and
subject to acceptance by, the Company) in the name(s) specified immediately
below or, if additional space is necessary, on an attachment hereto:

 















Name: ___________________________________________ Address:
___________________________________________  
___________________________________________  
___________________________________________  
___________________________________________ Date of Conversion:
______________________________, 20__________ Applicable Conversion Price:
$__________________________________________ Number of Shares to be Issued:
___________________________________________   Shares

 



  Holder Name:  

 

  By:     Name:     Title:     Date:  



 



 11 

 

 